Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 15 July 2022 has been entered. Claims 1-14 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 15 April 2022.
The examiner notes that newly added claims 13-14 include underlined text. The text of a newly added claim should be present in clean version, i.e., without any underlining. See 37 CFR 1.121(c)(3). The examiner treats claims 13 and 14 as if no underlining is present.
Claim Objections
The claims are objected to because of the following informalities:
Claim 1 at line 9 recites, “a marshmallow”. In view of the present specification, it is clear that the marshmallow of line 9 is the same as the marshmallow received through the open end as introduced at lines 6-7. Therefore, line 9 should be amended to read – [[a]] the marshmallow –. The examiner further suggests amending the text “a marshmallow, received in the marshmallow receiver,” at lines 9-10 to read – [[a]] the marshmallow, when the marshmallow is received in the marshmallow receiver, –.
Claim 5 at lien 15 recites, “each gap is sized”. This recitation should use the term “the” or “said”, such as by reciting “the gap being sized”.
Claim 5 at line 16 recites, “a marshmallow”. In view of the present specification, it is clear that the marshmallow of line 16 is the same as the marshmallow in the space as introduced at line 8. Therefore, line 16 should be amended to read – [[a]] the marshmallow – (noting that other amendments may be required after this amendment in order for the claim to be grammatically correct). This ensures that the recitation of “the marshmallow” at line 17 refers to some particular marshmallow.
Claim 13 recites, “adjacent ones”. This recitation should read – the adjacent ones – since the same ‘adjacent ones’ are previously introduced in claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-9, 12, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 recites that “each gap is sized to allow a user to insert a user’s fingers therein [in the gap]”. This recitation introduces new matter. The most relevant disclosures in the application as originally filed include the disclosure of paragraph 7, which states, “The gaps between the fingers allow even roasting of a majority of the peripheral surface of the marshmallow and allow the user to grasp the roasted marshmallow with his or her fingers to remove the marshmallow from the receiver,” and paragraph 19, which states, “The gaps 37 between the fingers 29b-e and offset handle segment 16 allow even roasting of a majority of the peripheral surface of the marshmallow 6 received therein and allow the user to grasp the roasted marshmallow 6 with his or her fingers to remove the marshmallow 6 from the marshmallow receiver 5.” These passages disclose that the gaps allow the user to grasp the marshmallow, but do not disclose that the gaps allow a user to insert the user’s fingers into the gaps. Moreover, it is not inherent that a user must insert the user’s fingers into the gaps in order to grasp the marshmallow. Indeed, paragraph 20 explains that when the marshmallow is heated, “The rest of the marshmallow then expands around the fingers 29 and offset handle segment 16 and into the gaps 37.” Thus, as disclosed in the present specification as originally filed, the user grasps the marshmallow with the user’s fingers when the marshmallow expands out of the gaps, rather than by the user inserting the user’s fingers into the gaps. The present disclosure indicates the gaps allow the marshmallow to expand out of the gaps to be grasped, rather than allowing fingers into the gaps to grasp the marshmallow. The drawings are not disclosed as being to any particular scale, and therefore cannot be relied upon for this feature. As a result, there is no disclosure of the gaps being sized for the user to insert the user’s fingers into the gaps as required by claim 5.
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear how many receiver fingers and how many gaps are required. Initially, claim 1 at line 4 introduces, “a plurality of receiver fingers”. The plain language of “a plurality” requires more than one receiver finger, and thus includes there being two receiver fingers. Further, the language “the plurality of receiver fingers are spaced apart to form a gap between adjacent ones of the plurality of receiver fingers” at lines 7-9 only requires a single gap. Thus, lines 4 and 7-9 appear to permit there to be two receiver fingers and one gap (i.e., if there are two receiver fingers, these fingers can be the ‘adjacent ones’ of the plurality of receiver fingers). However, line 9 recites, “each of the gaps”, and line 10 recites, “the gaps”, such that lines 9 and 10 suggest that there must be more than one gap. Lines 9 and 10 therefore suggest that the “plurality of receiver fingers” must include at least three receiver fingers in order to provide plural gaps. Claim 1 is therefore indefinite because it is unclear whether there must be at least three receiver fingers and at least two gaps, or whether the claim encompasses the tool including exactly two receiver fingers that define a single gap between the two receiver fingers. 
Claim 1 recites the limitation "the marshmallow receiving opening" in line 11.  There is insufficient antecedent basis for this limitation in the claim. This recitation renders the claim indefinite because it is unclear whether some new “marshmallow receiving opening” is being introduced, or whether “the marshmallow receiving opening” is intended to refer to a previously introduced structure. For example, the relationship between the “open end” of the marshmallow receiver and “the marshmallow receiving opening” is unclear. Are the two structure one and the same despite the differences in names? Is “the marshmallow receiving opening” defined by “the open end”, such that the former is a subset of the latter? Is there no relationship between the two?
Claim 5 at lines 12-13 recites, “wherein the plurality of receiver fingers are substantially ovate in cross-section”. This recitation is indefinite for multiple reasons. First, it is unclear whether “the plurality” is substantially ovate, or whether members of “the receiver fingers” are substantially ovate. There is a grammatical issue because “the plurality” is singular, yet the claim recites “are” substantially ovate. The use of “are” suggests that the Applicant may be intending to require that members of the plurality of receiver fingers are substantially ovate. However, the phrase “wherein the plurality” suggests that it is the plurality as a whole, rather than any individual receiver fingers, that is substantially ovate. In summary, it is unclear whether the Applicant intends to require either -- wherein the plurality of receiver fingers [[are]] is substantially ovate in cross-section – or – wherein members of the plurality of receiver fingers are substantially ovate in cross-section –. Second, the term “substantially” in the phrase “substantially ovate” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim provides no standard for determining the degree encompassed by “substantially”. Further, the present specification fails to use the term “substantially” at all, and thus fails to disclose any explicit standard or guidelines for determining what is encompassed by “substantially”. Moreover, there is no clear implicit standard for determining the meaning of “substantially”. The present specification at paragraph 20 includes the sole use of “ovate” in the present specification, stating that “the fingers 29 are ovate in cross-section presenting a convex inner surface 39”. So, presumably a plurality of fingers where each finger has an ovate cross-section with a convex inner surface is encompassed by the plurality of fingers being “substantially ovate in cross-section” despite the inclusion of the convex inner surfaces causing each individual finger to not be perfectly ovate in cross-section (and also causing the cross-sections of the individual fingers to not be ovate within manufacturing tolerances). Problematically in the present case, however, a single example a plurality of fingers that is ‘substantially ovate’ cross-section does not make clear any metes and bounds of the phrase “substantially ovate”. For example, it is unclear whether the disclosed example includes the most deviation from perfectly ovate permissible by the phrase “substantially ovate”, or whether additional deviation is also possible. In view of the present specification, for example, it is unclear whether the plurality of fingers must include each finger having a majority of its cross-section being perfectly ovate. Indeed, consider a plurality of fingers where each finger has a circular cross-section. Is such a cross-section ‘substantially ovate’ because the circular cross-section of each finger, if stretched just a small amount, would become ‘ovate’? Still further, this issue is compounded because it is unclear how to determine if “the plurality” is substantially ovate, rather than any individual finger. The fact that it may be the plurality of fingers, rather than any individual finger, that is ‘substantially ovate’ further muddies the definition of ‘substantially ovate’, since it is unclear how to handle a situation where different fingers have different shapes. What causes “the plurality” of fingers to be substantially ovate? Having each individual finger being ‘substantially ovate’? Having a majority of the fingers having some ovate sections? In view of the present specification, it is unclear what is required of the plurality of fingers for the plurality to be ‘substantially ovate’. Thus, unlike the In re Mattison, 509 F.2d 563, 184 USPQ 484 (CCPA 1975) case discussed in MPEP 2173.05(IIII)(D), the term “substantially” is indefinite in the present case due to the lack of guidelines for measuring the degree intended (see MPEP 2173.05(I) discussing ‘substantial portion’ being indefinite in Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992). 
Claim 10 is indefinite. The term “substantially” in the phrase “substantially ovate” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim provides no standard for determining the degree encompassed by “substantially”. Further, the present specification fails to use the term “substantially” at all, and thus fails to disclose any explicit standard or guidelines for determining what is encompassed by “substantially”. Moreover, there is no clear implicit standard for determining the meaning of “substantially”. The present specification states at paragraph 20 includes the sole use of “ovate” in the present specification, stating that “the fingers 29 are ovate in cross-section presenting a convex inner surface 39”. So, presumably a plurality of fingers where each finger has an ovate cross-section with a convex inner surface is encompassed by the plurality of fingers being “substantially ovate in cross-section” despite the inclusion of the convex inner surfaces causing each individual finger to not be perfectly ovate in cross-section (and also causing the cross-sections of the individual fingers to not be ovate within manufacturing tolerances). Problematically in the present case, however, a single example a plurality of fingers that is ‘substantially ovate’ cross-section does not make clear any metes and bounds of the phrase “substantially ovate”. For example, it is unclear whether the disclosed example includes the most deviation from perfectly ovate permissible by the phrase “substantially ovate”, or whether additional deviation is also possible. In view of the present specification, for example, it is unclear whether the plurality of fingers must include each finger having a majority of its cross-section being perfectly ovate. Indeed, consider a plurality of fingers where each finger has a circular cross-section. Is such a cross-section ‘substantially ovate’ because the circular cross-section of each finger, if stretched just a small amount, would become ‘ovate’? Still further, this issue is compounded because claim 10 requires that it is “the plurality” that is substantially ovate, rather than any individual finger. The fact that it is the plurality of fingers, rather than any individual finger, that is ‘substantially ovate’ further muddies the definition of ‘substantially ovate’, since it is unclear how to handle a situation where different fingers have different shapes. What causes “the plurality” of fingers to be substantially ovate? Having each individual finger being ‘substantially ovate’? Having a majority of the fingers having some ovate sections? In view of the present specification, it is unclear what is required of the plurality of fingers for the plurality to be ‘substantially ovate’. Thus, unlike the In re Mattison, 509 F.2d 563, 184 USPQ 484 (CCPA 1975) case discussed in MPEP 2173.05(IIII)(D), the term “substantially” is indefinite in the present case due to the lack of guidelines for measuring the degree intended (see MPEP 2173.05(I) discussing ‘substantial portion’ being indefinite in Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992). 
Claim 11 is indefinite. The term “substantially” in the phrase “substantially equal angular spacing” is indefinite. While the disclosed spokes appear to be exactly equally spaced, the Applicant’s use of “substantially” should be interpreted to permit a same degree of breath throughout the claims. As noted above in regards to claim 10, the Applicant uses the term “substantially” to include intentional deviations of degree, but no guidelines are provided in the present specification to establish the degree of deviation. Thus, the use of “substantially” in claim 11 is indefinite. 
Claim 14 recites the limitation "each of the gaps".  There is insufficient antecedent basis for the limitation “the gaps” in the claim. Claim 5 only requires a single gap (e.g., claim 5 permits there to be two receiver fingers with a single gap therebetween). The recitation of “the gaps” in claim 14 renders the claim indefinite because it is unclear the claim is implicitly requiring multiple gaps, or whether claim 14 can be satisfied, like claim 5, by there being a single gap. 
Claim 14 is indefinite because the relationship between “adjacent ones of the plurality of receiver fingers” in claim 14 and the “adjacent one of the receiver fingers” at claim 5, line 14 is unclear. For example, it is unclear whether claim 14 is requiring additional adjacent ones of the plurality of receiving fingers, or whether the “adjacent ones” of the receiver fingers can include the “adjacent one of the receiver fingers” previously introduced in claim 5. The distinction is important because it determines how many fingers must be adjacent to one another, such as whether claim 14 encompasses a tool having exactly two adjacent fingers.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2005/0223910 A1 to Hankinson, with the rejections of claims 5 and 10 evidenced by ‘Cross Section’ by byjus.com (hereinafter referred to as ‘Cross Section’; obtained from byjus.com on 27 July 2022).
Regarding claim 1, Hankinson discloses a tool 110 for holding and roasting a marshmallow (“for holding and roasting a marshmallow” is an intended use recitation and need not explicitly be disclosed by the prior art; nonetheless, Hankinson teaches that the tool 100 holds and roasts food per paragraph 41 and that roasted food can include marshmallows per paragraph 2) comprising: 
a handle 110 having a grip end 111 and a roasting end 112 (see Fig. 1a); 
a marshmallow receiver 130 (receiving a marshmallow is an intended use of the receiver 130; nonetheless, see paragraphs 2 and 41) secured to the roasting end 112 of the handle 110 (see Fig. 1a), the marshmallow receiver 130 formed by (‘formed by’ requires being formed at least partially by, noting that claim 3 includes further structures which the receiver is ‘formed by’) a plurality of receiver fingers (the fingers are the axially extending, circumferentially spaced portions of the receiver 130; see Fig. 2c), and the marshmallow receiver 130 having an obstructed end 133 (see paragraph 38) and an open end 134 (see Fig. 2c), the open end 134 opposite the obstructed end 133 (see Fig. 2c), and the open end 134 opening toward the grip end 111 of the handle 110 (see Fig. 2c and paragraph 38), the marshmallow receiver 130 sized to receive a marshmallow therein through the open end 134 (this limitation depends on the size of the marshmallow, noting that marshmallows are available in a variety of different sizes; regardless, see also paragraph 41 describing the open end being sized to receive food and paragraph 2 describing that roasted food includes marshmallows) and the plurality of fingers are spaced apart to form a gap between adjacent ones of the plurality of receiver fingers (see annotated Fig. 2c below), each of the gaps sized to allow a user to engage a marshmallow, received in the marshmallow receiver 130, through the gaps to advance the marshmallow out of the marshmallow receiver through the marshmallow receiving opening (e.g., a user can engage the marshmallow by holding a kabob skewer or similar tool and inserting the skewer through the gap, then pivoting the skewer to direct the marshmallow toward the open end 134; the marshmallow may also be located in the receiver 130 immediately adjacent the open end 134, such that very little movement of the marshmallow is required to advance the marshmallow out of the receiver 130; finally, the phrase “a user to engage” encompasses the user using a tool to engage the marshmallow).

    PNG
    media_image1.png
    545
    821
    media_image1.png
    Greyscale

Regarding claim 2, Hankinson discloses that a common longitudinal axis 139 extends through the marshmallow receiver 130 and through the grip end 111 of the handle 110 such that the marshmallow receiver 130 and the grip end 111 of the handle 110 are rotatable about the common axis (see Fig. 2b and paragraph 37).
Regarding claim 5, Hankinson discloses a tool for holding and roasting a marshmallow (‘for holding and roasting a marshmallow’ is an intended use recitation and need not explicitly be disclosed by the prior art; nonetheless, Hankinson teaches that the tool 100 holds food per paragraph 41 and that food can include marshmallows per paragraph 2) comprising: 
a handle 110 having a grip end 111 and a roasting end 112 with an offset handle segment 114 formed in the roasting end 112 of the handle 110 with said offset handle segment 114 extending in offset relation to a longitudinal axis 119 extending through the grip end 111 of the handle 110 (see Fib. 2b); 
a marshmallow receiver 130 (receiving a marshmallow is an intended use of the receiver 130; nonetheless, see paragraphs 2 and 41) secured to the offset handle segment 114 of the roasting end 112 of the handle 110 (see Fig. 2b), the marshmallow receiver 130 comprising a base (defining closed end 133; see Fig. 2c) with a plurality of receiver fingers extending from the base in spaced relationship and toward the grip end 110 of the handle 110 (see the annotated Fig. below), the receiver fingers enclosing a space into which a marshmallow is receivable through a marshmallow receiving opening (the opening being in the open end 134; see Fig. 2c), the marshmallow receiving opening formed at inner ends of the fingers (see Fig. 2c, where the inner ends are the right ends of the fingers), the inner ends of the receiver fingers extending opposite the base and the marshmallow receiving opening opening toward the grip end 111 of the handle 110 (see Fig. 2c, where the inner ends of the fingers are at the right ends of the fingers), wherein the plurality of receiver fingers are substantially ovate in cross-section (as ‘Cross Section’ demonstrates at page 3 at the Cross Sections of cylinder header, a cylinder has an ovate cross-section when the cross-section is taking at an angle relative to a central axis of the cylinder; thus, Hankinson discloses that the plurality of fingers are ‘substantially ovate’ in cross-section when a cross-sectional plane is selected in the manner of the middle cylinder at the Cross Sections of cylinder header of ‘Cross Section’; note that ‘Cross Section’ demonstrates that a cross-section can be taken along a variety of different planes, and that this interpretation of Hankinson is within the broadest reasonable interpretation of claim 5 because the Applicant does not specify any particular cross-sectional plane, thus allowing the cross-sectional plane to be any plane) and each of the plurality of receiver fingers extends in spaced relationship with an adjacent one of the receiver fingers forming a gap therebetween (see the annotated Fig. 2c above), each gap is sized to allow a user to insert a user’s fingers therein to allow a user to grasp, with the user’s fingers, a marshmallow received in the marshmallow receiver 130 (this feature is met to the same extent as disclosed in the present application; e.g., when a human finger is pressed against the wire mesh of the receiver 130 of Hankinson, even if the gaps in the wire mesh are too small to allow the entire finger to pass through the gap, the human finger deforms to some extent and becomes indented where the finger contacts the mesh, with a portion of the finger within the gap of the mesh becoming bulbous, and the bulbous portion of the finger extends into the gap even if not passing through the gap; such an action is sufficient to disclosure this feature in view of the present specification – i.e., consistent with the present disclosure, the user’s finger need not pass all the way through the gap, so long as some portion of the finger is within the gap) and remove the marshmallow from the marshmallow receiver through the marshmallow receiving opening (when the marshmallow is located near the open end 134, the user can urge the marshmallow outward by pressing the user’s fingers into the gaps and initiating a movement toward the open end of the receiver 130, so long as the marshmallow sufficiently matches the inner diameter of the receiver 130; note that the claim does not prohibit the user from also using an additional marshmallow removing action, such as inserting a hook through the open end to also aid in removal of the marshmallow).
Regarding claim 6, Hankinson discloses that the longitudinal axis 119 extending through the grip end 111 extends through said marshmallow receiver 130 such that the marshmallow receiver 130 and the grip end 111 of the handle 110 are rotatable about the longitudinal axis 119 (see Fig. 2b and paragraph 37).
Regarding claim 7, Hankinson discloses that each of the receiver fingers extends in parallel alignment with the longitudinal axis 119 through the grip end 111 of the handle 110 (see Figs. 2b).
Regarding claim 10, Hankinson discloses that the plurality of fingers is substantially ovate in cross-section (the plurality of fingers define an approximately cylindrical three-dimensional shape as can be seen in Fig. 2c; as ‘Cross Section’ demonstrates at page 3 at the Cross Sections of cylinder header, a cylinder has an ovate cross-section when the cross-section is taking at an angle relative to a central axis of the cylinder; thus, Hankinson discloses that the plurality of fingers, considered in the aggregate, having a ‘substantially ovate’ cross-section when a cross-sectional plane is selected in the manner of the middle cylinder at the Cross Sections of cylinder header of ‘Cross Section’; note that ‘Cross Section’ demonstrates that a cross-section can be taken along a variety of different planes, and that this interpretation of Hankinson is within the broadest reasonable interpretation of claim 10 because the Applicant does not specify any particular cross-sectional plane, thus allowing the cross-sectional plane to be any plane; alternatively, each finger of Hankinson can be considered as having an ovate cross-section in the same manner, since each finger of Hankinson is cylindrical and since the cross-sectional plane can be at an oblique angle to fingers).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 8-9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hankinson.
Regarding claim 3, Hankinson discloses that the roasting end 112 of the handle 110 is offset from the common longitudinal axis 139 through the grip end 111 of the handle 110 (see Figs. 1a and 2b); the marshmallow receiver 130 is formed by the plurality of receiver fingers (see the discussion of claim 1 and the annotated Fig. above; the fingers being the portions of the receiver 130 extending parallel to the axis 139 as can be seen in Figs. 2b and 2c), each of the plurality of receiver fingers extends toward the grip end 111 of the handle 110 (see Fig. 2c -- each finger extends from the obstructed end 133 toward the grip end 111 of the handle 110).
Regarding claim 4, Hankinson discloses that each of the plurality of fingers extends in parallel alignment with the common longitudinal axis 139 through the grip end 111 of the handle 110 (see Figs. 2b and 2c).
Regarding claim 9, Hankinson discloses that the longitudinal axis 119 extends through a central region of the base of the marshmallow receiver 130 (see Figs. 2b and 2c) such that the marshmallow receiver 130 and the grip end 111 of the handle 110 are both rotatable about the longitudinal axis 119 (see paragraph 37).
Regarding claim 13, Hankinson discloses that each of the gaps between adjacent ones of the plurality of receiving fingers extends circumferentially about the receiver 130 (see Fig. 2c of Hankinson).
Regarding claim 14, Hankinson discloses that each of the gaps between adjacent ones of the plurality of receiving fingers extends circumferentially about the receiver 130 (see Fig. 2c of Hankinson).
Hankinson, at least in the embodiment relied upon in the rejections under 35 USC 102 above, fails to clearly disclose the structure of the obstructed end 133 of the receiver 130. As a result, Hankinson, at least in the embodiment relied upon in the rejections under 35 USC 102 above, fails to disclose that the marshmallow receiver is formed by a plurality of spokes, the plurality of spokes, including a first spoke and a plurality of additional spokes, projecting radially outward from a hub, the first spoke connected to the roasting end of the handle and each of the plurality of fingers is connected to and extends from a respective one of the plurality of additional spokes, as required by claim 3; that the base is formed from a plurality of spokes, including a first spoke and a plurality of additional spokes, the first spoke and the plurality of additional spokes extending radially outward from a hub, with the first spoke connected to the offset handle segment and each of the plurality of receiver fingers connected to a respective one of the plurality of additional spokes as required by claim 8; that the longitudinal axis extends through the hub of the base as required by claim 9;  that the plurality of spokes, including the first spoke and the plurality of additional spokes, includes five spokes in substantially equal spacing as required by claim 11; that the plurality of spokes, including the first spoke and the plurality of additional spokes, includes five spokes in substantially equal spacing as required by claim 12; that the gaps extends between respective ones of the spokes as required by claim 13; and that the gaps extends between respective ones of the spokes as required by claim 14.
Hankinson in the embodiment of Fig. 6a teaches a configuration of an obstructed end of a receiver 230. In particular, Hankinson in the embodiment of Fig. 6a teaches that the receiver 230 is formed with an obstructed end (also considered as ‘a base’; the obstructed end/base facing out of the page relative to Fig. 5c). The receiver 230 is formed by a plurality of spokes (see the annotated Fig. 6a below, where the plurality of spokes includes all spokes projecting radially outward from the indicated hub), the plurality of spokes, including a first spoke and a plurality of additional spokes (see the annotated Fig. 6a below, where the first spoke is labeled and all other spokes are ‘additional spokes’),  projecting or extending radially outward from a hub (see the annotated Fig. 6a below), the first spoke connected to the roasting end of the handle (the first spoke is connected to the offset portion 114 at the roasting end of the handle; see Figs. 5c and 6a; note that the broadest reasonable interpretation of ‘connected to’ permits a connection by an intermediary structure) and each finger of a plurality of fingers (the plurality of fingers being the fingers extending from the additional spokes) connected to and extending from a respective one of the plurality of additional spokes (see the annotated Fig. 6a below). [Claim 3] Hankinson teaches that the receiver 230 has a base (the base including the hub at the left end of the receiver 230 relative to the annotated Fig. 6a below) that is formed by a plurality of spokes (see the annotated Fig. 6a below, where the plurality of spokes includes all spokes projecting radially outward from the indicated hub), including a first spoke and a plurality of additional spokes (see the annotated Fig. 6a below, where the first spoke is labeled and all other spokes are ‘additional spokes’), the first spoke and the plurality of additional spokes extending radially outward from a hub (see the annotated Fig. 6a below), with the first spoke connected to the offset handle segment (the first spoke is connected to the offset portion 114 at the roasting end of the handle; see Figs. 5c and 6a; note that the broadest reasonable interpretation of ‘connected to’ permits a connection by an intermediary structure) and each finger of a plurality of fingers (the plurality of fingers being the fingers extending from the additional spokes) connected to a respective one of the plurality of additional spokes (see the annotated Fig. 6a below). [Claim 8] A longitudinal axis through the grip end extends through the hub of the base (see Figs. 5a and 5c; Fig. 5c shows that the grip end is aligned with the hub). [Claim 9] The plurality of spokes, including the first spoke and the plurality of additional spokes, including five spokes (see Fig. 6a, where ‘including five spokes’ permits there to be more than five spokes so long as there are at least five spokes) in substantially equal spacing (see Fig. 6a; the spoke spacing is substantially, even if not exactly, equal). [Claims 11 and 12] Each of gaps between adjacent ones of the plurality of receiving fingers extends between respective ones of the plurality of spokes (first, a respective gap is formed between each two circumferentially spaced pair of adjacent fingers, and each of these gaps extends in the circumferential direction of the receiver 230; second, the gaps are between ‘respective ones of the plurality of spokes’ because the plurality of spokes connected to the respective fingers are spaced apart in the circumferential direction, too, such that the gaps extend circumferentially between the spokes). [Claims 13 and 14]

    PNG
    media_image2.png
    453
    566
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to provide the embodiment of Hankinson shown in Fig. 2c with the configuration of the obstructed end disclosed in Fig. 6a of Hankinson. This modification is advantageous because Fig. 6a teaches a configuration of an obstructed end that permits heat to pass into the receiver, which is advantageous for roasting, due to the open-mesh style construction of the obstructed end (i.e., compared to a solid obstructed end, the open-mesh style obstructed end allows more heat to pass through). Further, this modification is advantageous because construction of the obstructed end is simplified, due to the same wires used to form the fingers being merely bent to form the obstructed end rather than having to attach some separate part to form the obstructed end. Still further, this modification is advantageous because it fills a gap in the disclosure of the embodiment of Fig. 2c of Hankinson, which provides little guidance to one of ordinary skill in the art regarding how to form the obstructed end. One of ordinary skill in the art would be motivated by the construction that is explicitly disclosed in the embodiment of Fig. 6a because this is an explicit teaching of how to form an open end.
Response to Arguments
Applicant's arguments filed 15 July 2022 have been fully considered but they are not persuasive. Initially, regarding the rejection of claims 1 and 5 as being anticipated by Hankinson, the Applicant argues beginning at page 11 of the Remarks that Hankinson fails to disclose that “the plurality of receiving fingers are spaced apparat to form a gap between adjacent ones of the plurality of receiving fingers, each of the gaps sized to allow a user to engage a marshmallow, receiving in the marshmallow receiver , through the gaps to advance the marshmallow out of the marshmallow receiving through the marshmallow receiving opening”. The Applicant asserts that Hankinson instead teaches a wire-mesh basket where a user tilts the basket up to cause the food to slide out.
The Applicant’s argument is not persuasive. Hankinson need not explicitly disclose the manner of operation of the claimed tool (i.e., Hankinson need not disclose that the user engages the marshmallow through the gaps) in order to anticipate claim 1. Instead, the issue is whether or not Hankinson discloses all the structure required by claim 1. The rejection is proper because Hankinson does in fact disclose all the structure required by claim 1. The gaps of Hankinson allow the user to engage the marshmallow through the gaps, such as if the user holds a skewer and inserts the skewer through the gaps to engage the marshmallow, or if the marshmallow expands out of the gaps and the user engages the marshmallow at the exterior of the receiver of Hankinson. Hankinson does disclose gaps that are sized to allow a user to engage the marshmallow, even if Hankinson does not explicitly disclose this particular use of its device. It is not contradictory for Hankinson’s device to allow removal of some food objects by tilting the device to allow the food to fall out, and for the device to also allow a user to engage a marshmallow within the device through the gaps – these are simply two potential uses of the same device. As such, the Applicant’s arguments against Hankinson as applied to claim 1 are not persuasive. 
Regarding the rejection of claim 3 under 35 USC 103, the Applicant argues at page 13 of the Remarks that the first spoke of Hankinson is not connected to the roasting end. This argument is not persuasive because the broadest reasonable interpretation of ‘connected to’ encompasses a connection via an intermediary structure. For example, two rooms can be ‘connected’ by a hallway, where the rooms are connected even though they do not physical contact one another. Indeed, the definition of ‘connect’ by Merriam Webster includes to join or fasten together usually by something intervening (emphasis added). Therefore, the Applicant’s argument is not persuasive because the argument relies on an overly narrow interpretation of the phrase ‘connected to’.
The Applicant’s arguments regarding claims 13 and 14 at page 14 of the Remarks are not persuasive because the arguments amount to a general allegation of patentability. The arguments fail to address Hankinson’s teachings related to the features of claims 13 and 14. Indeed, as explained above, gaps disclosed by Hankinson are ‘between respective ones of the plurality of spokes’ when measured in the circumferential direction. Therefore, the Applicant’s argument is not persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724